Exhibit 10.4
PROPERTY MANAGEMENT AGREEMENT
     THIS PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is made and entered
into as of May 5, 2011 (the “Effective Date”), by and between SIR ARBOR POINTE,
LLC, a Delaware limited liability company (“Owner”), and STEADFAST MANAGEMENT
CO., INC., a California corporation (“Manager”).
ARTICLE 1
DEFINITIONS
     Section 1.1 Definitions. The following terms shall have the following
meanings when used in this Agreement:
     “Agreement” has the meaning given in the introductory paragraph.
     “Annual Business Plan” has the meaning given in Section 3.11(a).
     “Capital Budget” has the meaning given in Section 3.11(a).
     “Depository” means such bank or federally-insured or other financial
institution as Owner shall designate in writing.
     “Effective Date” has the meaning given in the introductory paragraph.
     “Fiscal Year” means the calendar year beginning January 1 and ending
December 31 of each calendar year, or such other fiscal year as determined by
Owner and of which Manager is notified in writing; provided that the first
Fiscal Year of this Agreement shall be the period beginning on the Effective
Date and ending on December 31 of the calendar year in which the Effective Date
occurs.
     “Governmental Requirements” has the meaning given in Section 3.14.
     “Gross Collections” means all amounts actually collected as rents or other
charges for use and occupancy of apartment units and from users of garage spaces
(if any), leases of other non-dwelling facilities in the Property and
concessionaires (if any) in respect of the Property, including furniture rental,
parking fees, forfeited security deposits, application fees, late charges,
income from coin-operated machines, proceeds from rental interruption insurance,
and other miscellaneous income collected at the Property; excluding, however,
all other receipts, including but not limited to, income derived from interest
on investments or otherwise, proceeds of claims on account of insurance policies
(other than rental interruptions insurance), abatement of taxes, franchise fees,
and awards arising out of eminent domain proceedings, discounts and dividends on
insurance policies.
     “Hazardous Materials” means any material defined as a hazardous substance
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, the Resource Conservation and Recovery Act, or any state or local
statute regulating the storage, release,

1



--------------------------------------------------------------------------------



 



transportation or other disposition of hazardous material, as any of those laws
may have been amended to the date hereof, and the administrative regulations
promulgated thereunder prior to the date hereof, and, whether or not defined as
hazardous substances under the foregoing Governmental Requirements, petroleum
products (other than petroleum products used in accordance with Governmental
Requirements by Owner or its tenants in the usual and ordinary course of their
activities), PCBs and radon gas.
     “Major Capital Improvements” has the meaning given in Section 3.6.
     “Management Fee” has the meaning given in Section 4.1.
     “Manager” has the meaning given in the introductory paragraph.
     “Operating Budget” has the meaning given in Section 3.11(a).
     “Owner” has the meaning given in the introductory paragraph.
     “Owner’s Representative” has the meaning given in Section 2.2.
     “Pass-Through Amounts” means additional fees for services provided to the
Property but not covered by the Management Fee as described in Exhibit A
attached hereto and made a part hereof.
     “Property” means the multifamily apartment project listed and described on
Exhibit B attached hereto and made a part hereof.
     “Security Deposit Account” has the meaning given in Section 2.3.
     “State” means the state in which the Property is located.
ARTICLE 2
APPOINTMENT OF AGENCY AND RENTAL RESPONSIBILITY
     Section 2.1 Appointment. Owner hereby appoints Manager and Manager hereby
accepts appointment as the sole and exclusive leasing agent and manager of the
Property on the terms and conditions set forth herein. Owner warrants and
represents to Manager that Owner owns fee simple title to the Property with all
requisite authority to hereby appoint Manager and to enter into this Agreement.
     Section 2.2 Owner’s Representative. Owner shall from time to time designate
one or more persons to serve as Owner’s representative (“Owner’s
Representative”) in all dealings with Manager hereunder. Whenever the approval,
consent or other action of Owner is called for hereunder, such approval, consent
or action shall be binding on Owner if specified in writing and signed by
Owner’s Representative. The initial Owner’s Representative shall be Kyle
Winning. Any Owner’s Representative may be changed at the discretion of Owner,
at any time, and shall be effective upon Manager’s receipt of written notice
identifying the new Owner’s Representative.

2



--------------------------------------------------------------------------------



 



     Section 2.3 Leasing. Manager shall perform all promotional, leasing and
management activities required to lease apartment units in the Property.
Throughout the term of this Agreement, Manager shall use its diligent efforts to
lease apartment units in the Property. Manager shall advertise the Property,
prepare and secure advertising signs, space plans, circulars, marketing
brochures and other forms of advertising. Owner hereby authorizes Manager
pursuant to the terms of this Agreement to advertise the Property in conjunction
with institutional advertising campaigns and allocate costs on a pro rata basis
among the Properties being advertised (to the extent authorized by the Annual
Business Plan). All inquiries for any leases or renewals or agreements for the
rental of the Property or portions thereof shall be referred to Manager and all
negotiations connected therewith shall be conducted solely by or under the
direction of Manager. Manager is hereby authorized to execute, deliver and renew
residential tenant leases on behalf of Owner. Manager is authorized to utilize
the services of apartment locator services and the fees of such services shall
be operating expenses of the Property and, to the extent paid by Manager,
reimbursable by Owner.
     Section 2.4 Manager’s Standard of Care. Manager shall perform its duties
under this Agreement in a manner consistent with professional property
management services. In no event shall the scope or quality of services provided
by Manager for the Property hereunder be less than those generally performed by
professional property managers of similar properties in the market area where
the Property is located. Manager shall make available to Owner the full benefit
of the judgment, experience, and advice of the members and employees of
Manager’s organization with respect to the policies to be pursued by Owner in
operating the Property, and will perform the services set forth herein and such
other services as may be requested by Owner in managing, operating, maintaining
and servicing the Property.
ARTICLE 3
SERVICES TO BE PERFORMED BY MANAGER
     Section 3.1 Expense of Owner. All acts performed by Manager in the
performance of its obligations under this Agreement shall be performed as an
independent contractor of Owner, and all obligations or expenses incurred
thereby, shall be for the account of, on behalf of, and at the expense of Owner,
except as otherwise specifically provided in this Article 3, provided Owner
shall be obligated to reimburse Manager only for the following:
          (a) Costs and Expenses. All costs and expenses incurred by Manager on
behalf of Owner in connection with the management and operation of the Property,
including but not limited to all compensation payable to the employees at the
Property and identified in the Operating Budget and taxes and assessments
payable in connection therewith and reasonable travel and expenses associated
therewith, all marketing costs, all collection and lease enforcement costs, all
maintenance and repair costs incurred in accordance with Section 3.5 hereof, all
utilities and related services, all on-site overhead costs and all other costs
reasonably incurred by Manager in the operation and management of the Property,
excluding, however, all of Manager’s general overhead costs, including without
limitation, all expenses incurred at Manager’s corporate headquarters and other
Manager office sites other than the property management office located at the
Property (i.e., office expenses, long distance phone calls, employee training,
postage, copying, supplies, electronic data processing and accounting

3



--------------------------------------------------------------------------------



 



expenses), general accounting and reporting expenses for services included among
Manager’s duties under the Agreement; and
          (b) Other. All sums otherwise due and payable by Owner as expenses of
the Property authorized to be incurred by Manager under the terms of this
Agreement and the Operating Budget, including compensation payable under
Section 4.1 hereof to Manager for its services hereunder.
     Manager may use employees normally assigned to other work centers or
part-time employees to properly staff the Property, reduced, increased or
emergency work load and the like including the property manager, business
manager, assistant managers, leasing directors, or other administrative
personnel, maintenance employees or maintenance supervisors whose wages and
related expenses shall be reimbursed on a pro rata basis for the time actually
spent at the Property. A property manager or business manager at the Property
and any other persons performing functions substantially similar to those of a
business manager, including but not limited to assistant managers, leasing
directors, leasing agents, sales directors, sales agents, bookkeepers, and other
administrative and/or maintenance personnel performing work at the site, and
on-site maintenance personnel, shall not be considered executive employees of
Manager. All reimbursable payments made by Manager hereunder shall be reimbursed
from funds deposited in an account established pursuant to Section 5.2 of this
Agreement. Manager shall not be obligated to make any advance to or for the
account of Owner nor shall Manager be obligated to incur any liability or
obligation for the account of Owner without assurance that the necessary funds
for the discharge thereof will be provided by Owner. In the performance of its
duties as agent and manager of the Property, Manager shall act solely as an
independent contractor of Owner. All debts and liabilities to third persons
incurred by Manager in the course of its operation and management of the
Property shall be the debts and liabilities of Owner only, and Manager shall not
be liable for any such debt or liabilities, except to the extent Manager has
exceeded its authority hereunder.
     Section 3.2 Covenants Concerning Payment of Operating Expenses. Owner
covenants to pay all sums for reasonable operating expenses in excess of gross
receipts required to operate the Property upon written notice and demand from
Manager within five days after receipt of written notice for payment thereof.
     Section 3.3 Employment of Personnel. Manager shall use its diligent efforts
to investigate, hire, pay, supervise and discharge the personnel necessary to be
employed by it to properly maintain, operate and lease the Property, including
without limitation a property manager or business manager at the Property. Such
personnel shall in every instance be deemed agents or employees, as the case may
be, of Manager. Owner has no right of supervision or direction of agents or
employees of Manager whatsoever; however, Owner shall have the right to require
the reassignment or termination of any employee. All Owner directives shall be
communicated to Manager’s senior level management employees. Manager and all
personnel of Manager who handle or who are responsible for handling Owner’s
monies shall be bonded in favor of Owner. Manager agrees to obtain and keep in
effect fidelity insurance in an amount not less than Two Hundred Fifty Thousand
Dollars ($250,000). All reasonable salaries, wages and other compensation of
personnel employed by Manager, including so-called fringe benefits, worker’s
compensation, medical and health insurance and the like, shall be deemed to be

4



--------------------------------------------------------------------------------



 



reimbursable expenses of Manager. Manager may allow its employees who work at
the Property and provide services to the Property after normal business hours,
to reside at the Property for reduced rents (or rent fee as provided in the
Operating Budget) in consideration of their benefit to Owner and the Property,
provided such reduced rents are reflected in the Annual Business Plan.
     Section 3.4 Utility and Service Contracts. Manager shall make, at Owner’s
expense and in Owner’s name or in Manager’s name, as agent for Owner, contracts
for water, electricity, gas, fuel, oil, telephone, vermin extermination, trash
removal, cable television, security protection and other services deemed by
Manager to be necessary or advisable for the operation of the Property. In
Owner’s name or in Manager’s name, as agent for Owner, and at Owner’s expense,
Manager shall also place orders for such equipment, tools, appliances,
materials, and supplies as are reasonable and necessary to properly maintain the
Property. Owner agrees to pay or reimburse Manager for all expenses and
liabilities incurred by reason of this Section provided that such amounts are in
accordance with the Operating Budget.
     Section 3.5 Maintenance and Repair of Property. Manager shall use its
diligent efforts to maintain, at Owner’s expense, the buildings, appurtenances
and grounds of the Property in good condition and repair, including interior and
exterior cleaning, painting and decorating, plumbing, carpentry and such other
normal maintenance and repair work as may be reasonably desirable taking into
consideration the amount allocated therefor in the Annual Business Plan. With
respect to any expenditure not contemplated by the Annual Business Plan, Manager
shall not incur any individual item of repair or replacement in excess of Five
Thousand Dollars ($5,000.00) unless authorized in writing by Owner’s
Representative, excepting, however, that emergency repairs immediately necessary
for the preservation and safety of the Property or to avoid the suspension of
any service to the Property or danger of injury to persons or damage to property
may be made by Manager without the approval of Owner’s Representative. Owner
shall not establish standards of maintenance and repair that violate or may
violate any laws, rules, restrictions or regulations applicable to Manager or
the Property or that expose Manager to risk of liability to tenants or other
persons. Manager shall not be obligated by this Section to perform any Major
Capital Improvements.
     Section 3.6 Supervision of Capital Improvements or Major Repairs. When
requested by Owner in writing or set forth in an Approved Business Plan,
Manager, at Owner’s expense and in Owner’s name or in Manager’s name, as agent
for Owner, shall supervise the installation and construction of all Major
Capital Improvements to the Property where such work constitutes other than
normal maintenance and repair, for additional compensation as set forth in a
separate agreement. In such events, Manager may negotiate contracts with all
necessary contractors, subcontractors, materialmen, suppliers, architects, and
engineers on behalf of, and in the name of, Owner, and may compromise and settle
any dispute or claim arising therefrom on behalf of and in the name of Owner;
provided only that Manager shall act in good faith and in the best interest of
Owner at all times and Owner shall approve all contracts for such work. Manager
will furnish or will cause to be furnished all personnel necessary for proper
supervision of the work and may assign personnel located at the Property where
such work is being performed to such supervisory work (and such assignment shall
not reduce or abate any other fees or compensation owed to Manager under this
Agreement). Owner acknowledges that Manager, or an affiliate

5



--------------------------------------------------------------------------------



 



of Manager, may bid on any such work, and that Manager, or an affiliate of
Manager, may be selected to perform part or all of the work; provided that if
Manager desires to select itself, or its affiliate to do any work, it shall
first notify Owner of the terms upon which it, or its affiliate, proposes to
contract for the work, and terms upon which the independent contractors have
offered to perform, and shall state the reasons for preferring itself, or its
affiliate, over independent contractors and Owner shall have fifteen days to
disapprove Manager, or its affiliate, and to request performance by an
independent contractor. Only Owner shall have the power to compromise or settle
any dispute or claim arising from work performed by Manager, or its affiliate;
and it is expressly understood that the selection of Manager, or its affiliate,
will not affect any fee or other compensation payable to Manager hereunder. For
the purposes of this Agreement, the term “Major Capital Improvements” shall mean
work having an estimated cost of $25,000 or more. If Owner and Manager fail to
reach an agreement for Manager’s additional compensation as provided in this
Section 3.6, Owner may contract with a third party to supervise installation or
construction of Major Capital Improvements.
     Section 3.7 Insurance.
          (a) Owner Requirements. Owner agrees to maintain all forms of
insurance required by law or any loan documents covering the Property and as
reasonably deemed by Owner to be necessary or needed to adequately protect Owner
and Manager, including but not limited to public liability insurance, boiler
insurance, fire and extended coverage insurance, and burglary and theft
insurance. All insurance coverage shall be placed with such companies, in such
amounts and with such beneficial interest appearing therein as shall be
reasonably acceptable to Owner. Public liability insurance shall be maintained
in such amounts as Owner determines as commercially reasonable or as otherwise
required by its lenders or investors.
          (b) Manager Requirements. Manager agrees to maintain, at its own
expense, public liability insurance in an amount not less than Three Million
Dollars ($3,000,000) and all other forms of insurance required by law or any
loan documents covering the Property and as reasonably deemed by Owner and
Manager to be necessary or needed to adequately protect Owner and Manager,
including but not limited to workers compensation insurance, professional
liability, employee practices, and fidelity insurance. Manager shall use its
diligent efforts to investigate and make a written report to the insurance
company as to all accidents, claims for damage relating to the ownership,
operation and maintenance of the Property, any damage or destruction to the
Property and the estimated cost of repair thereof, and shall prepare any and all
reports for any insurance company in connection therewith. All such reports
shall be timely filed with the insurance company as required under the terms of
the insurance policy involved. With the prior written approval of Owner, Manager
is authorized to settle any and all claims against insurance companies arising
out of any policies, including the execution of proofs of loss, the adjustment
of losses, signing of receipts and collection of monies (no approval by Owner
shall be required for the settlement of claims of $5,000 or less). Manager is
further authorized to contract for the maintenance and repair of any damage or
casualty in accordance with Section 3.6 above. Manager shall receive as an
additional fee for such services that fee designated in the loss adjustment as a
general contractor’s fee, provided that insurance proceeds that exceed the cost
of repairing the damage or restoring the loss are available to pay such fees. In
such event Manager shall be responsible for all costs incurred by Manager in
adjusting such loss and contracting for repairs.

6



--------------------------------------------------------------------------------



 



          (c) Loss or Liability Claims. Owner and Manager mutually agree for the
benefit of each other to look only to the appropriate insurance coverages in
effect pursuant to this Agreement in the event any demand, claim, action,
damage, loss, liability or expense occurs as a result of injury to person or
damage to property, regardless whether any such demand, claim, action, damage,
loss, liability or expense is caused or contributed to, by or results from the
negligence of Owner or Manager or their respective subsidiaries, affiliates,
employees, directors, officers, agents or independent contractors and regardless
whether the injury to person or damage to property occurs in and about the
Property or elsewhere as a result of the performance of this Agreement. Except
for claims that are covered by the indemnity contained in Section 3.7(d) below,
Owner agrees that Owner’s insurance shall be primary without right of
subrogation against Manager with respect to all claims, actions, damage, loss or
liability in or about the Property. Nevertheless, in the event such insurance
proceeds are insufficient to satisfy (or such insurance does not cover) the
demand, claim, action, loss, liability or expense, Owner agrees, at its expense,
to indemnify and hold Manager and its subsidiaries, affiliates, officers,
directors, employees, agents or independent contractors harmless to the extent
of the excess liability. For purposes of this Section 3.7(c), any deductible
amount under any policy of insurance shall not be deemed to be included as part
of collectible insurance proceeds.
          (d) Manager Indemnity. Notwithstanding anything contained in this
Agreement to the contrary, Manager shall indemnify and hold harmless Owner, and
its representative subsidiaries, affiliates, officers, directors, employees,
agents or independent contractors, from all demands, claims, actions, losses,
liabilities or expenses that are not covered by insurance and which is
determined to have resulted from the gross negligence, willful misconduct or
breach of this Agreement by Manager in connection with the performance of its
duties and obligations under this Agreement.
          (e) Acts of Tenants and Third Parties. In no event shall Manager have
any liability to Owner or others for any acts of vandalism, trespass or criminal
activity of any kind by tenants or third parties on or with respect to the
Property and Owner’s insurance shall be primary insurance without right of
subrogation against Manager regarding claims arising out of or resulting from
acts of vandalism, trespass or criminal activity.
     Section 3.8 Collection of Monies. Manager shall use its diligent efforts to
collect all rents and other charges due from tenants, users of garage spaces,
carports, storage spaces (if any), commercial lessees (if any) and
concessionaires (if any) in respect of the Property and otherwise due Owner with
respect to the Property in the ordinary course of business, provided that
Manager does not guarantee the creditworthiness of any tenants, users, lessees
or concessionaires or collectability of accounts receivable from any of the
foregoing. Owner authorizes Manager to request, demand, collect, receive and
receipt for all such rent and other charges and to institute legal proceedings
in the name of Owner, and at Owner’s expense, for the collection thereof, and
for the dispossession of tenants and other persons from the Property or to
cancel or terminate any lease, license or concession agreement for breach or
default thereunder, and such expense may include the engaging of legal counsel
for any such matter. All monies collected by Manager shall be deposited in the
separate bank account referred to in Section 5.2 herein.

7



--------------------------------------------------------------------------------



 



     Section 3.9 Manager Disbursements.
          (a) Manager’s Compensation and Reimbursements. From Gross Collections,
Manager shall be authorized to retain and pay (1) Manager’s compensation,
together with all sales or other taxes (other than income) which Manager is
obligated, presently or in the future, to collect and pay to the State or any
other governmental authority with respect to the Property or employees at the
Property, (2) the amounts reimbursable to Manager under this Agreement, (3) the
amount of all real estate taxes and other impositions levied by appropriate
authorities with respect to the Property which, if not escrowed with any
mortgagee, shall be paid upon specific written direction of Owner before
interest begins to accrue thereon; and (4) amounts otherwise due and payable as
operating expenses of the Property authorized to be incurred under the terms of
this Agreement.
          (b) Debt Service. The provisions of this Section 3.9 regarding
disbursements shall include the payment of debt service related to any mortgages
of the Property, unless otherwise instructed in writing by Owner.
          (c) Third Parties. All costs, expenses, debts and liabilities owed to
third persons that are incurred by Manager pursuant to the terms of this
Agreement and in the course of managing, leasing and operating the Property
shall be the responsibility of Owner and not Manager. Owner agrees to provide
sufficient working capital funds to Manager so that all amounts due and owing
may be promptly paid by Manager. Manager is not obligated to advance any funds.
If at any time there is not sufficient cash in the account available to Manager
pursuant to Section 5.2 with which to promptly pay the bills due and owing,
Manager will request that the necessary additional funds be deposited by Owner
in an amount sufficient to meet the shortfall. Owner will deposit the additional
funds requested by Manager within five days.
          (d) Other Provisions. The provisions of this Section 3.9 regarding
reimbursements to Manager shall not limit Manager’s rights under any other
provision of this Agreement.
     Section 3.10 Use and Maintenance of Premises. Manager agrees that it will
not knowingly permit the use of the Property for any purpose that might void any
insurance policy held by Owner or that might render any loss thereunder
uncollectible, or that would be in violation of Governmental Requirements, or
any covenant or restriction of any lease of the Property. Manager shall use its
good faith efforts to secure substantial compliance by the tenants with the
terms and conditions of their respective leases. All costs of correcting or
complying with, and all fines payable in connection with, all orders or
violations affecting the Property placed thereon by any governmental authority
or Board of Fire Underwriters or other similar body shall be at the cost and
expense of Owner.
     Section 3.11 Annual Business Plan.
          (a) Submission. On or before November 1 of each Fiscal Year during the
term of this Agreement, or such earlier date as reasonably requested by Owner,
its lenders or investors, Manager shall prepare and submit to Owner for Owner’s
approval, an Annual

8



--------------------------------------------------------------------------------



 



Business Plan for the promotion, leasing, operations, repair and maintenance of
the Property for the succeeding Fiscal Year during which this Agreement is to
remain in effect (the “Annual Business Plan”). The Annual Business Plan shall
include a detailed budget of projected income and expenses for the Property for
such Fiscal Year (the “Operating Budget”) and a detailed budget of projected
capital improvements for the Property for such Fiscal Year (the “Capital
Budget”).
          (b) Approval. Manager shall meet with Owner to discuss the proposed
Annual Business Plan and Owner shall approve the proposed Annual Business Plan
within 20 days of its submission to Owner, or as soon thereafter as commercially
practicable. To be effective, any notice which disapproves a proposed Annual
Business Plan must contain specific objections in reasonable detail to
individual line items. If Owner fails to provide an effective notice
disapproving a proposed Annual Business Plan within such 20-day period, the
proposed Annual Business Plan shall be deemed to be approved. Owner acknowledges
that the Operating Budget is intended only to be a reasonable estimate of the
income and expenses of the Property for the ensuing Fiscal Year. Manager shall
not be deemed to have made any guarantee, warranty or representation whatsoever
in connection with the Operating Budget.
          (c) Revision. Manager may revise the Operating Budget from time to
time, as necessary, to reflect any unpredicted significant changes, variables or
events or to include significant additional, unanticipated items of revenue and
expense. Any such revision shall be submitted to Owner for approval, which
approval shall not be unreasonably withheld, delayed or conditioned.
          (d) Implementation. Manager agrees to use diligence and to employ all
reasonable efforts to ensure that the actual costs of maintaining and operating
the Property shall not exceed the Operating Budget either in total or in any one
accounting category. Any expense causing or likely to cause a variance of
greater than ten percent (10%) or $25,000, whichever is greater, in any one
accounting category for the current month cumulative year-to-date total shall be
promptly explained to Owner by Manager in the next operating statement submitted
by Manager to Owner.
     Section 3.12 Records, Reporting. Manager shall maintain at the regular
business office of Manager or at such other address as Manager shall advise
Owner in writing, separate books and journals and orderly files, containing
rental records, insurance policies, leases, correspondence, receipts, bills and
vouchers, and all other documents and papers pertaining directly to the Property
and the operation thereof. All corporate statements, receipts, invoices, checks,
leases, contracts, worksheets, financial statements, books and records, and all
other instruments and documents relating to or arising from the operation or
management of the Property shall be and remain the property of Owner and the
Owner shall have the right to inspect such records at any reasonable time upon
prior notice; Manager shall have the right to request and maintain copies of all
such matters, at Manager’s cost and expense, at all reasonable times during the
term of this Agreement, and for a reasonable time thereafter not to exceed three
years. All on-site records, including leases, rent rolls, and other related
documents shall remain at the respective Property for which such records are
maintained as the property of Owner.

9



--------------------------------------------------------------------------------



 



     Section 3.13 Financial Reports.
          (a) Monthly Reports. On or before the tenth day of each month during
the term of this Agreement, Manager shall deliver or cause to be delivered to
Owner’s Representative a statement of cash flow for the Property (on a cash and
not an accrual basis) for the preceding calendar month. All notices from any
mortgagee claiming any default in any mortgage on the Property, and any other
notice from any mortgagee not of a routine nature, shall be promptly delivered
by Manager to Owner’s Representative.
          (b) Annual Reports. Within 45 days after the end of each Fiscal Year,
Manager shall deliver to Owner’s Representative a statement of cash flow showing
the results of operations for the Fiscal Year or portion thereof during which
the provisions of this Agreement were in effect.
          (c) Employee Files. Manager shall execute and file punctually when due
all forms, reports and returns required by law relating to the employment of
personnel.
     Section 3.14 Compliance with Governmental Requirements. Manager shall
comply with all laws, ordinances and regulations relating to the management,
leasing and occupancy of the Property, including any regulatory or use
agreements. Owner acknowledges that Manager does not hold itself out to be an
expert or consultant with respect to, or represent that, the Property currently
complies with applicable ordinances, regulations, rules, statutes, or laws of
governmental entities having jurisdiction over the Properties or the
requirements of the Board of Fire Underwriters or other similar bodies
(collectively, “Governmental Requirements”). Manager shall take such action as
may be reasonably necessary to comply with any Governmental Requirements
applicable to Manager, including the collection and payment of all sales and
other taxes (other than income taxes) which may be assessed or charged by the
State or any governmental entities in connection with Manager’s compensation. If
Manager discovers that the Property does not comply with any Governmental
Requirements, Manager shall take such action as may be reasonably necessary to
bring the Property into compliance with such Governmental Requirements, subject
to the limitation contained in Section 3.5 of this Agreement regarding the
making of alterations and repairs. Manager, however, shall not take any such
action as long as Owner is contesting or has affirmed its intention to contest
and promptly institute proceedings contesting any such order or requirement. If,
however, failure to comply promptly with any such order or requirement would or
might expose Manager to civil or criminal liability, Manager shall have the
right, but not the obligation, to cause the same to be complied with and Owner
agrees to indemnify and hold Manager harmless for taking such actions and to
promptly reimburse Manager for expenses incurred thereby. Manager shall
promptly, and in no event later than 72 hours from the time of receipt, notify
Owner’s Representative in writing of all such orders or notices. Manager shall
not be liable for any effort or judgment or for any mistake of fact or of law,
or for anything that it may do or refrain from doing, except in cases of willful
misconduct or gross negligence of Manager.

10



--------------------------------------------------------------------------------



 



ARTICLE 4
MANAGER’S COMPENSATION, TERM
     Section 4.1 Fees Paid to Manager. Commencing on the date hereof, Owner
shall pay to Manager a fee (the “Management Fee”), payable monthly in arrears,
in an amount equal to Three and One-half Percent (3.5%) of Gross Collections for
such month. The Management Fee shall not be subject to off-sets and charges
unless agreed upon by the parties. Pass-Through Amounts shall be collected
monthly by Manager, as applicable.
     Section 4.2 Term. This Agreement shall commence on the Effective Date, and
shall thereafter continue for a period of one (1) year from the Effective Date,
unless otherwise terminated as provided herein. Thereafter, if neither party
gives written notice to the other at least 30 days prior to the expiration date
hereof that this Agreement is to terminate, then this Agreement shall be
automatically renewed on a month-to-month basis.
     Section 4.3 Termination Rights. Notwithstanding anything that may be
contained herein to the contrary, with or without grounds or cause therefor,
Owner may terminate this Agreement at any time by giving Manager thirty
(30) days written notice thereof; provided, however, upon a determination that
this Agreement may be terminated for cause due to the gross negligence, willful
misconduct or bad acts of Manager or any of its employees, Owner may immediately
terminate with contract by giving Manager five (5) days written notice thereof.
Any notice given pursuant to this Article 4, shall be sent by certified mail.
     Section 4.4 Duties on Termination. Upon any termination of this Agreement
as contemplated in this Section 4.4, Manager shall be entitled to receive all
compensation and reimbursements, if any, due to Manager through the date of
termination. If Owner or Manager shall materially breach its obligations
hereunder, and such breach remains uncured for a period of 10 days after written
notification of such breach, the party not in breach hereunder may terminate
this Agreement by giving written notice to the other. Within 30 days after any
termination, Manager shall deliver to Owner’s Representative, the report
required by Section 3.13(a) for any period not covered by such a report at time
of termination, and within 30 days after any such termination, Manager shall
deliver to Owner’s Representative, as required by Section 3.13(b), the statement
of cash flow for the Fiscal Year or portion thereof ending on the date of
termination. In addition, upon termination of this Agreement for any reason,
Manager will submit to Owner within 30 days after termination any reports
required hereunder, all of the cash and bank accounts of the Property,
including, without limitation, the Security Deposit Account, investments and
records. Manager will, within 30 days after termination, turn over to Owner all
copies of all books and records kept for the Property. If Manager desires to
retain records of the Property, Manager must reproduce them at its own expense.
ARTICLE 5
PROCEDURES FOR HANDLING RECEIPTS AND OPERATING CAPITAL
     Section 5.1 Security Deposits. Manager shall collect, deposit, hold,
disburse and pay security deposits as required by applicable State law and all
other applicable laws, and in accordance with the terms of each tenant’s lease.
The amount of each security deposit will be specified in the tenant’s lease.
Security deposits will be deposited at the direction of Owner into

11



--------------------------------------------------------------------------------



 



a separate interest-bearing account (the “Security Deposit Account”) at a
Depository selected by Owner. The Security Deposit Account shall be established
in the name of the Owner and held separate from all other of Manager’s funds and
accounts, unless the Owner informs Manager, in writing that it intends to hold
the Security Deposit Account. If such account is held by Manager, only
representatives of Manager will be signatories to this account. To the extent
possible, the Security Deposit Account shall be fully insured by the Federal
Deposit Insurance Corporation (FDIC). Owner agrees to indemnify and hold
harmless Manager, and Manager’s representatives, officers, directors and
employees for any loss or liability with respect to any use by Owner of the
tenant security deposits that is inconsistent with the terms of tenant leases
and applicable laws.
     Section 5.2 Separation of Owner’s Monies. Manager shall deliver all
collected rents, charges and other amounts received in connection with the
management and operation of the Property (except for tenants’ security deposits,
which will be handled as specified in this Agreement) to a Depository designated
by Owner.
     Section 5.3 Depository Accounts. Except to the extent that Manager has not
complied with its obligations under Section 2.3(c), Owner and Manager agree that
Manager shall have no liability for loss of funds of Owner contained in the bank
accounts for the Property maintained by Owner or Manager pursuant to this
Agreement due to insolvency of the bank or financial institution in which its
accounts are kept, whether or not the amounts in such accounts exceed the
maximum amount of federal or other deposit insurance applicable with respect to
the financial institution in question.
     Section 5.4 Working Capital. In addition to the funds derived from the
operation of the Property, Owner shall furnish and maintain in the operating
accounts of the Property such other funds as may be necessary to discharge
financial commitments required to efficiently operate the Property and to meet
all payrolls and satisfy, before delinquency, and to discharge all accounts
payable. Manager shall have no responsibility or obligation with respect to the
furnishing of any such funds. Nevertheless, Manager shall have the right, but
not the obligation, to advance funds or contribute property on behalf of Owner
to satisfy obligations of Owner in connection with this Agreement and the
Property. Manager shall keep appropriate records to document all reimbursable
expenses paid by Manager, which records shall be made available for inspection
by Owner or its agents on request. Owner agrees to reimburse Manager upon demand
for money paid or property contributed in connection with the Property and this
Agreement.
     Section 5.5 Authorized Signatures. Any persons from time to time designated
by Manager shall be authorized signatories on all bank accounts established by
Manager pursuant to this Agreement and shall have authority to make
disbursements from such accounts. Funds may be withdrawn from all bank accounts
established by Manager, in accordance with this Article 5, only upon the
signature of an individual who has been granted that authority by Manager and
funds may not be withdrawn from such accounts by Owner unless Manager is in
default hereunder.

12



--------------------------------------------------------------------------------



 



ARTICLE 6
MISCELLANEOUS
     Section 6.1 Assignment. Upon 30 days written notification, Owner may assign
its rights and obligations to any successor in title to the Property and upon
such assignment shall be relieved of all liability accruing after the effective
date of such assignment. This Agreement may not be assigned or delegated by
Manager without the prior written consent of Owner, which Owner may withhold in
its sole discretion. Manager shall assign or provide a security interest in this
Agreement at the request of Owner, its lenders or investors. Any unauthorized
assignment shall be null and void ab initio, and shall not in any event release
Manager from any liabilities hereunder.
     Section 6.2 Notices. All notices required or permitted by this Agreement
shall be in writing and shall be sent by registered or certified mail, addressed
in the case of Owner to SIR Arbor Pointe, LLC, 18100 Von Karman Avenue,
Suite 500, Irvine, CA 92612, Attn: Ana Marie del Rio; and in the case of Manager
to Steadfast Management Company, Inc., 18100 Von Karman Avenue, Suite 500,
Irvine, CA 92612, Attention: Christopher Hilbert, or to such other address as
shall, from time to time, have been designated by written notice by either party
given to the other party as herein provided.
     Section 6.3 Entire Agreement. This Agreement shall constitute the entire
agreement between the parties hereto and no modification thereof shall be
effective unless in writing executed by the parties hereto.
     Section 6.4 No Partnership. Nothing contained in this Agreement shall
constitute or be construed to be or create a partnership or joint venture
between Owner, its successors or assigns, on the one part, and Manager, its
successors and assigns, on the other part.
     Section 6.5 No Third Party Beneficiary. Neither this Agreement nor any part
hereof nor any service relationship shall inure to the benefit of any third
party, to any trustee in bankruptcy, to any assignee for the benefit of
creditors, to any receiver by reason of insolvency, to any other fiduciary or
officer representing a bankrupt or insolvent estate of either party, or to the
creditors or claimants of such an estate. Without limiting the generality of the
foregoing sentence, it is specifically understood and agreed that such
insolvency or bankruptcy of either party hereto shall, at the option of the
other party, void all rights of such insolvent or bankrupt party hereunder (or
so many of such rights as the other party shall elect to void).
     Section 6.6 Severability. If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision should be modified to the
minimum extent necessary to make it or its application valid and enforceable,
and the validity and enforceability of all other provisions of this Agreement
and all other applications of such provisions shall not be affected thereby.
     Section 6.7 Captions, Plural Terms. Unless the context clearly requires
otherwise, the singular number herein shall include the plural, the plural
number shall include the singular and any gender shall include all genders.
Titles and captions herein shall not affect the construction of this Agreement.

13



--------------------------------------------------------------------------------



 



     Section 6.8 Attorneys’ Fees. Should either party employ an attorney to
enforce any of the provisions of this Agreement, or to recover damages for
breach of this Agreement, the non-prevailing party in any action agrees to pay
to the prevailing party all reasonable costs, damages and expenses, including
reasonable attorneys’ fees, expended or incurred by the prevailing party in
connection therewith.
     Section 6.9 Signs. Manager shall have the right to place signs on the
Property in accordance with applicable Governmental Requirements stating that
Manager is the manager and leasing agent for the Property.
     Section 6.10 Survival of Indemnities. The indemnification obligations of
the parties to this Agreement shall survive the termination of this Agreement to
the extent of any claim or cause of action based on an event occurring prior to
the date of termination.
     Section 6.11 Governing Law. This Agreement shall be construed under and in
accordance with the laws of the State and is fully performable with respect to
the Property in the county in which the Property is located.
     Section 6.12 Competitive Properties. Manager may, individually or with
others, engage or possess an interest in any other project or venture of every
nature and description, including but not limited to, the ownership, financing,
leasing, operation, management, brokerage and sale of real estate projects
including apartment projects other than the Property, whether or not such other
venture or projects are competitive with the Property and Owner shall not have
any claim as to such project or venture or to the income or profits derived
therefrom.
     Section 6.13 Set Off. Without prejudice to Manager’s right to terminate
this Agreement in accordance with the terms of this Agreement, Manager may at
any time and without notice to Owner, set off or transfer any sums held by
Manager for or on behalf of Owner in the accounts (other than the Security
Deposit Account) maintained pursuant to this Agreement in or towards
satisfaction of any of Owner’s liabilities to Manager in respect of any sums due
to Manager under this Agreement.
     Section 6.14 Notice of Default. Manager shall not be deemed in default
under this Agreement, and Owner’s right to terminate Manager as a result of such
default shall not accrue, until Owner has delivered written notice of default to
Manager and Manager has failed to cure same within 30 days from the date of
receipt of such notice.
     Section 6.15 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

14



--------------------------------------------------------------------------------



 



This Property Management Agreement is hereby executed by duly authorized
representatives of the parties hereto as of the Effective Date.

                  OWNER:   SIR ARBOR POINTE, LLC,         a Delaware limited
liability company    
 
                    By:   Steadfast Income Advisor, LLC, its Manager  
 
               
 
      By:   /s/ Ana Marie del Rio    
 
      Name:  
 
Ana Marie del Rio
 
 
 
      Title:   Secretary    
 
                MANAGER:   STEADFAST MANAGEMENT CO., INC.    
 
                    By:   /s/ Dinesh Davar                       Name:   Dinesh
Davar         Title:   Treasurer/CFO    

15



--------------------------------------------------------------------------------



 



EXHIBIT A

Estimated Pass-Through Amounts

         
Benefits Administration (at 3% of total emp. costs)
  $ 398.50  
IT Infrastructure, Licenses and Support (assumes 3 computers)
  $ 381.25  
Marketing/Training/Continuing Educations ($20.00 p.u.p.y.)
  $ 217.00  

 



--------------------------------------------------------------------------------



 



Exhibit B
THE PROPERTY
Legal Description: 2405 Pointe Arbor Drive, Louisville, KY 40220
The real property situated in the City of Louisville, County of Jefferson, State
of Kentucky, and described as follows:
The Property consists of 60 two-bedroom garden style apartments and 70
three-bedroom townhomes. All units have two baths. Site amenities include a
management office, community room, playground, and swimming pool. Unit amenities
include a well equipped kitchen, central heat and air conditioning, mini blinds,
washer and dryer connections, and private patios for units with ground floor
access and a balcony for the upstairs units.

 